     Case 6:18-cv-00064-JRH-BWC Document 24 Filed 11/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



TOBIAS SMITH,

               Plaintiff,                               CIVIL ACTION NO.: 6:18-cv-64


        V.



 OFFICER TALMAGE,

               Defendant.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 23. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow this Court's Orders, DIRECTS the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissaf^d DENIES Plaintiffinforma pauperis status on appeal.
       SO ORDERED,this               day of November, 2020.




                                     J. RANIDAL HALL, CHIEF JUDGE
                                     UNIT      STATES DISTRICT COURT
                                            HERN DISTRICT OF GEORGIA
